11-3335-ag
    Drejaj v. Holder
                                                                                  BIA
                                                                           LaForest, IJ
                                                                          A095 837 777


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 31st day of May, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    ______________________________________

    PRANVERE DREJAJ,
                  Petitioner,

                       v.                                  11-3335-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
                  Respondent.
    ______________________________________

    FOR PETITIONER:          Thomas V. Massucci, New York, N.Y.

    FOR RESPONDENT:          Tony West, Assistant Attorney General;
                             Linda S. Wernery, Assistant Director;
                             Theodore C. Hirt, Trial Attorney, Office
                             of Immigration Litigation, Civil
                             Division, United States Department of
                             Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Pranvere Drejaj, a native and citizen of

Albania, seeks review of a July 18, 2011 order of the BIA

affirming the July 24, 2008 and April 14, 2003 decisions of

Immigration Judge (“IJ”) Brigitte LaForest denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re

Pranvere Drejaj, No. A095 837 777 (B.I.A. July 18, 2011)

aff’g No. A095 837 777 (Immig. Ct. N.Y. City July 24, 2008)

modifying No. A095 837 777 (Immig. Ct. N.Y. City Apr. 14,

2003).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have reviewed the IJ’s modified decision as

supplemented by the BIA.   See Yan Chen v. Gonzales, 417 F.3d
268, 271 (2d Cir. 2005).   The applicable standards of review

are well established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).      Because

Drejaj filed her asylum application in August 2002, this

case is not governed by the REAL ID Act.   We thus review the

agency’s credibility determination to see if it was based on


                              2
“specific, cogent” reasons bearing a “legitimate nexus” to

the finding.    See Secaida-Rosales v. INS, 331 F.3d 297, 307

(2d Cir. 2003) (internal quotation marks omitted).

    In this case, the IJ reasonably found that Drejaj’s

testimony about her July 2001 detention was inconsistent

with her written statement because when asked by her

attorney about her detention she did not mention her sexual

assault or threats made against her.    Contrary to Drejaj’s

argument, the IJ did not err in relying on these omissions

because they were not minor details, but core facts about

her detention which went “to the heart” of her asylum claim.

Id. at 309.    Moreover, the IJ gave Drejaj an opportunity to

explain why her testimony about her detention differed from

her written statement, and was not required to accept her

explanation that she was confused about what her attorney

was asking.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005).1

    Drejaj’s testimony describing her October 2000

interrogation, in which she stated that she was asked

       1
        Drejaj for the first time argues that she did not
  testify about the sexual assault because her attorney was
  a man and she had experienced sexual trauma. However,
  she did not raise this explanation in front of the agency
  and her attorney’s unsworn statements do not constitute
  evidence. See INS v. Phinpathya, 464 U.S. 183, 188 n.6
  (1984).
                               3
questions about the Democratic Party but did not identify

specific questions, also undermined her credibility.    The IJ

reasonably concluded that it was implausible that the

authorities who allegedly interrogated Drejaj would not have

asked her any questions more specific than “what the

Democratic Party planned for the future.”   Certified

Administrative Record (“C.A.R.”) 175.   Thus, the IJ did not

err in finding that her sparse testimony about the

interrogation suggested that it was fabricated.   See Jin

Shui Qiu v. Ashcroft, 329 F.3d 140, 151-52 (2d Cir. 2003),

overruled on other grounds by Shi Liang Lin v. U.S. Dep’t of

Justice, 494 F.3d 296 (2d Cir. 2007) (en banc) (providing

that, after probing for specific details, an IJ may “fairly

wonder whether [] testimony is fabricated” when an applicant

“gives very spare testimony,” lacking in details).

    Moreover, the IJ also reasonably concluded that

Drejaj’s limited explanations about the Democratic Party’s

plans -- asserting that it supports “rights” without any

details, see C.A.R. 176 -- and inability to identify the

party’s 2001 candidate undermined her credibility because

she lacked knowledge one would reasonably expect of a

political activist who worked for the party in the 2001

election.   Cf. Rizal v. Gonzales, 442 F.3d 84, 90-91 (2d

                              4
Cir. 2006) (cautioning that the agency may only rely on an

asylum applicant’s ignorance of a religion to find that his

testimony is not credible where his other testimony “would

render his lack of a certain degree of doctrinal knowledge

suspect”).

    Having questioned Drejaj’s credibility in light of the

above findings, the IJ did not err in concluding that her

credibility was further undermined by her failure to provide

corroborating evidence from her brother or mother.     See

Chuilu Liu v. Holder, 575 F.3d 193, 197-98 (2d Cir. 2009).

Contrary to Drejaj’s argument, because the IJ made her

corroboration finding in the context of an adverse

credibility determination, the IJ was not required to first

identify the particular pieces of missing relevant evidence,

before finding that Drejaj failed to provide corroboration.

Xiao Ji Chen v. U.S.    Dep’t of Justice, 471 F.3d 315, 341

(2d Cir. 2006).    Because there was no evidence to the

contrary, we defer to the IJ’s conclusion that Drejaj’s

mother and brother -- who both lived in New York City --

were reasonably available to testify at her New York City

hearing.     See 8 U.S.C. § 1252(b)(4) (“No court shall reverse

a determination made by a trier of fact with respect to the

availability of corroborating evidence . . . unless the

                                5
court finds . . . that a reasonable trier of fact is

compelled to conclude that such corroborating evidence is

unavailable.”).

    In sum, the agency’s adverse credibility determination

was supported by substantial evidence because the IJ

identified “specific, cogent” reasons for doubting Drejaj’s

credibility.   See Secaida-Rosales, 331 F.3d at 307 (internal

quotation marks omitted).   Accordingly, the agency did not

err in denying relief because Drejaj’s claims for asylum,

withholding of removal, and CAT relief arose from the same

factual background, her claim that she was persecuted as a

political activist.   See Paul v. Gonzales, 444 F.3d 148, 157

(2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6